       Case 2:18-cv-00907-KOB Document 80-2 Filed 10/01/19 Page 1 of 2                     FILED
                                                                                  2019 Oct-01 PM 04:52
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

LAKEISHA CHESTNUT, et al.,             )
                                       )
      Plaintiffs,                      )
                                       )
vs.                                    )       CASE NO. 2:18-CV-00907-KOB
                                       )
JOHN H. MERRILL,                       )
                                       )
      Defendant,                       )

                       Secretary of State John H. Merrill’s
                    Second Request for Production to Plaintiffs

      Defendant John Merrill, sued in his official capacity as Alabama Secretary of

State, pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure,

propounds the following request for production to be responded to by the Plaintiffs

by no later than October 11, 2019.

                              Request for Production

      2.     For each illustrative Congressional districting plan developed by your

expert for purposes of this litigation and which you intend to offer into evidence,

produce charts or reports demonstrating (i) the compactness scores for each district

included in such plans; and (ii) for each county or precinct that is split between two

districts in each such plan, the number of people from such county or precinct put

into each district, broken down by race.




                                           1
       Case 2:18-cv-00907-KOB Document 80-2 Filed 10/01/19 Page 2 of 2



                                  Steve Marshall
                                    Attorney General

                                  s/ James W. Davis
                                  James W. Davis (ASB-4063-I58J)
                                    Deputy Attorney General
                                  Winfield J. Sinclair (ASB-1750-S81W)
                                  Misty S. Fairbanks Messick (ASB-1813-T71F)
                                  Laura E. Howell (ASB-0551-A41H)
                                  Brad A. Chynoweth (ASB-0030-S63K)
                                    Assistant Attorneys General

                                  Office of the Attorney General
                                  501 Washington Avenue
                                  Montgomery, Alabama 36130-0152
                                  (334) 242-7300
                                  jimdavis@ago.state.al.us
                                  wsinclair@ago.state.al.us
                                  mmessick@ago.state.al.us
                                  lhowell@ago.state.al.us
                                  bchynoweth@ago.state.al.us

                                  Dorman Walker (ASB-9154-R81J)
                                  dwalker@balch.com
                                  BALCH & BINGHAM LLP
                                  Post Office Box 78
                                  Montgomery, AL 36101-0078
                                  Telephone: (334) 834-6500
                                  Facsimile: (334) 269-3115

                                  Counsel for Secretary of State John H. Merrill


                            CERTIFICATE OF SERVICE

       I certify that on October ____, 2019, I served a copy of the forgoing on counsel of
record by electronic mail.
                                                 s/___________
                                                 Of Counsel




                                            2
